Title: From George Washington to George Croghan, 21 October 1771
From: Washington, George
To: Croghan, George

 

Dear Sir,
Mount Vernon October 21st 1771.

Your favour of the 18th of August, never came to my hands till about the middle of this month. In answer to it, I shall beg leave to observe that, the Township contain’d in the Plat you sent me, includes more Land than I shou’d choose, or that would be convenient for me to purchase; and I suppose by your laying the Grant off in that manner, and offering me a Lott, instead of 15,000 acres which I proposed to buy, that you do not incline to sell less in a parcel, for which reason I must decline the purchase altogether, unless I can get some person to join me, and at present I know of none that chooses to be concerned; but as I am going to Williamsburg in a few days, it is possible I may meet with some Gentlemen there who may incline to engage in this Scheme, in which case, I will write to you by the first opportunity after my return, and let you know more of my Sentiments on the subject of your offer, than at present I am able to do; in the mean while I have only to request that you may not disappoint yourself of a Bargain on my account.
I am much obliged to you for your kind assurances in favour of Captn Crawford, & shall add nothing more at present than that I am with very great esteem Dr Sir Your mo: Obt hble Servt

G: Washington

